PER CURIAM.
A charge of aggravated battery, La.R.S. 14:34, was brought against the defendant, Leerony Thames, growing out of a barroom altercation. The defendant had previously been charged with criminal damagfe\ to property under the Baton Rouge City Code, 13:20, for alleged damage to property occurring during the same barroom altercation. He was found not guilty of the charges lodged against him in the municipal court.
Prior to trial on the state charges of aggravated battery, the defendant filed a motion to quash the bill of information based upon a plea of former jeopardy. The district judge sustained the plea of former jeopardy and for undesignated oral reasons quashed the information. The State reserved and perfected a bill of exceptions to the trial judge’s ruling and urges that ruling be overturned by way of this appeal.
We find there is merit to the State’s argument. The defendant was not tried in both courts for the “identical offense” or same crime. La.C.Cr.P. art. 596; Waller v. Florida, 397 U.S. 387, 90 S.Ct. 1184, 25 L.Ed.2d 435 (1970). There is no showing in the record before us that the second *100prosecution should he barred under the collateral estoppel doctrine. Ashe v. Swenson, 397 U.S. 436, 90 S.Ct. 1189, 25 L.Ed. 2d 469 (1970).
For the reasons assigned, the District Court’s ruling is reversed and the case remanded for further proceedings.
BARHAM, J., concurs and assigns reasons.